DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
Applicant agrees to replace the current Fig. 3 with a replacement Fig. 3 identical to Fig. 3 filed with child application 17233297; and
the current Fig. 6 with a replacement Fig. 6 identical to Fig. 6 filed with child application 17233297.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Interview summary
Examiner indicated that the amendments to the claims overcome the prior art.
The claims were in conditions for allowance except for the indefiniteness of claim(s) 1-6, 10-11, 24, 31, & 33-34 and the incorporation of new matter beyond the scope of the ranges disclosed in the application in new claim 32.
The specification lacks antecedent basis for the claimed subject matter.
Examiner suggests fixing these issues via Examiner's amendment. Agreement was reached. the Applicant authorized the attached Examiner's amendment.
EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with A. Papageorgiou on 8/5/2021 & 8/6/2021.
The application has been amended as follows:
In the Specification the following text is added after the second to last paragraph on page 12: 
–Referring generally to Figs. 1-7, in one embodiment, a filter for a water cooler is provided that includes a housing C and a filter end B having an axis. Housing C includes a housing surface 56 defining a cavity 40 in the housing with a plurality of cavity ports 60, 62 therein, and one or more recesses F on the housing surface 56. Filter end B includes a substantially cylindrical base 28, a base surface 30, and a neck 38 extending from base surface 30. Base surface 30 extends in a plane substantially perpendicular to the filter end axis. 
Neck 38 has a bottom section 70, a lower top section 72 extending upward from the bottom section 70, an upper top section 74 extending upward from the lower top section 72 and dimensionally smaller (e.g., smaller diameter) than the lower top section 72, and a plurality of filter ports 48, 46. The bottom section has a side surface, the upper top section 74 has a first planar top surface 76, and the lower top section 72 has a second planar top surface 78. 
The upper top section 74 includes a planar step 80 extending upward from the first planar surface 76. Step 80 forms first and second teeth 84, 86 extending outward from a center (e.g., axis) of the upper top section 74. First and second teeth 84, 86 include a first and second edge 96, 98. First and second edges 96, 98 include planar surfaces that are parallel to each other and offset from the center of the upper top section 74. The planar surfaces may be orthogonal to the first planar surface 76 and/or the planar step 80. 

Base surface 28 includes one or more inclined surface portions 32, 34 that include one or more base surface protrusions E extending from the one or more inclined surface portions. The one or more recesses F on the housing surface 56 are configured to receive the one or more base surface protrusions E.
The cavity in housing 40 includes an upper chamber 40a and lower chamber 40b. The upper chamber 40a is configured to receive the upper top section of neck 74 and the lower chamber 40b is configured to receive the lower top section of neck 72.
Filter end B is configured to be received in the housing C in bayonet-type fashion to align the plurality of filter ports 48, 46 with the plurality of cavity ports 60, 62. 
In one embodiment, the one or more base surface protrusions E includes at least one of geometric shapes, symbols, alphanumeric characters, words, logos and designs. 
In one embodiment, base surface 30 is convex and surrounds neck 38.
In one embodiment, upper top section 74 has a groove 92 separating the first planar surface 76 from the second planar top surface 78.
In one embodiment, groove 92 separating the first planar surface 76 from the second planar top surface 78 extends circumferentially about the upper top section 74. 
In one embodiment, lower top section 72 has a groove 94 separating the second planar top surface 78 from the bottom section 70. 

In one embodiment, at least one of the plurality of filter ports is disposed on the planar step 80 extending upward from the first planar surface 76. 
In one embodiment, at least one of the plurality of filter ports is disposed on the planar step 82 extending upward from the second planar surface 78. 
In one embodiment, one or more recessed side surface portions 52 extends in a direction substantially parallel to the filter end axis and includes a bottom edge and a top edge. One or more elongated protrusion 52 extends from the bottom edge of the one or more recessed side surface portions toward the top edge of the one or more recessed side surface portions. 
In one embodiment, the housing comprises an upper tooth stop 104 extending inward toward a center of the upper chamber and a lower tooth stop 106 extending inward toward a center of the lower chamber. The upper tooth stop 104 is configured to engage either of the first and second edges 96, 98 of the first and second teeth, and the lower tooth stop 106 is configured to engage either of the third and fourth 100, 102 edges of the third and fourth teeth. 
In one embodiment, at least one of the lower and upper tooth stops have an opening therein 62 for receiving flow from at least one of the plurality of filter ports. 
In one embodiment, the housing cavity is configured to receive the filter end neck and has a cavity wall adapted to align with the side surface of the filter end neck. The cavity wall includes a channel through which the one or more elongated protrusions pass as filter end neck 38 is inserted into the housing such that the base surface abuts the cavity wall and the filter end neck 38 can be rotated relative to the housing. The housing surface is configured to cooperate with the one or more inclined surface portion of the base surface such that the one or more recesses can be aligned with and receive the one 
In one embodiment, the side surface of the neck includes one or more elongated protrusions 52.–
In claim 1, line 1, "of the type having" has been replaced with –comprising–
In claim 1, line 6, "a neck" has been replaced with –a filter neck–
In claim 1, line 16, "the step forms" has been replaced with –the planar step forms–
In claim 2, line 1, "said one or more protrusions" has been replaced with – said one or more protrusions on said inclined surface portion of said base surface–
In claim 2, lines 2-4, "geometric shapes, symbols, characters of various types such as letters, numbers or combinations thereof and may form words, logos, designs and the like" has been replaced with –geometric shapes, symbols, characters, letters, numbers, words, logos, designs, and combinations thereof.–
In claim 3, line 1, "said one or more protrusions" has been replaced with – said one or more protrusions on said inclined surface portion of said base surface–
In claim 4, line 1, "said one or more protrusions" has been replaced with – said one or more protrusions on said inclined surface portion of said base surface–
In claim 5, line 1, "said one or more protrusions" has been replaced with – said one or more protrusions on said inclined surface portion of said base surface–
In claim 6, line 1, "said base surface is convex" has been replaced with –at least a portion of said base surface is convex–
In claim 10, lines 1-3, "a bottom edge and a top edge" has been replaced with –a bottom edge at an intersection of the side surface with the bottom surface and a top edge opposite the bottom edge–
In claim 11, the last limitation of claim 11 at lines 1-2, "inclined base surface portion" has been replaced with –inclined surface portion of said base surface–
In claim 11, line 10, "cavity surface" has been replaced with –housing surface–
claim 11, line 11, "cavity surface" has been replaced with –housing surface–
In claim 24, line 2, "a planar step" has been replaced with –a second planar step–
In claim 24, line 2, "the step" has been replaced with –the second planar step–
In claim 31, line 2, "the planar step" has been replaced with –the second planar step–
In claim 32 is canceled.
In claim 33, line 1, "claim 1" has been replaced with –claim 25–
In claim 34, line 2, "an opening" has been replaced with –one of said cavity ports–
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
US Patent No. 10226722 to Baird (see Fig. 8) is considered to be the nearest prior art, but Baird does not teach nor fairly suggest wherein:
an upper top section of a neck comprising a planar step extending upward from a first planar surface; and wherein the step forms first and second teeth extending outward from a center of the upper top section, said first and second teeth comprising a first and second edge; and wherein said first and second edges are parallel to each other and offset from the center of the upper top section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information Disclosure Statement
The information disclosure statement(s) (IDS) have/were filed on 7/27/2021. The information disclosure statement(s) been considered by the Examiner, unless otherwise noted.
Other References Considered
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 20040144710 by Bassett et. al. teaching a bayonet-type alignment of a housing and a filter cartridge.
US Patent No. 5456830 to Stanford et. al. teaching a bayonet-type alignment of a housing and a filter cartridge having an upper top section of a neck of the filter cartridge comprising first and second teeth extending upward and outward from first planar surface of the upper top section, said first and second teeth comprising a first and second edge, wherein said first and second edges are parallel to each other and offset from the center of the upper top section.
US Patent Application Publication No. 20100000919 by Kim teaching a bayonet-type alignment of a housing and a filter cartridge having grooves on the base surface of the filter end.
CA-2999315-A1 by CASTELLOTE et. al. teaching a bayonet-type alignment of a housing and a filter cartridge having grooves on the base surface of the filter end.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached on M, T, Th 9:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGEL OLIVERA
Examiner
Art Unit 1773

A.O./Examiner, Art Unit 1773 

/LUCAS A STELLING/Primary Examiner, Art Unit 1773